
	

113 S1221 IS: To rename section 219(c) of the Internal Revenue Code of 1986 as the Kay Bailey Hutchison Spousal IRA.
U.S. Senate
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1221
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2013
			Ms. Mikulski (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To rename section 219(c) of the Internal Revenue Code of
		  1986 as the Kay Bailey Hutchison Spousal IRA.
	
	
		1.Kay Bailey Hutchison Spousal
			 IRAThe heading of subsection
			 (c) of section 219 of the Internal Revenue Code of 1986 is amended by striking
			 Special rules for certain
			 married individuals and inserting
			 Kay Bailey Hutchison
			 Spousal IRA.
		
